[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 581 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 582 
Did the plaintiff by his demurrer admit the allegations of the defense relating to the law of sister states? If the law of said sister states as correctly construed and interpreted is as alleged in the defense, the demurrer should be overruled and the questions arising on the pleadings left to be determined at the trial. We think the judgment should be reversed and the demurrer overruled.
The relations of the United States to each other, in regard to all matters not surrendered to the general government by the national Constitution, are those of foreign states in close friendship, each being sovereign and independent. (Greenleaf on Evidence [16th ed.], vol. 1, section 489; Hanley v. Donoghue,116 U.S. 1.)
Full faith and credit shall be given in each state to the public acts, records and judicial proceedings of every other state. (Constitution of the United States, article 4, section 1.)
No court is to be charged with the knowledge of foreign laws; but they are well understood to be facts, which must, like other facts, be proved before they can be received in a court of justice. (Hanley v. Donoghue, supra; Edwards v.Schillinger, 245 Ill. 231.) They are admitted by demurrer. (Miller v. Aldrich, 202 Mass. 109.) Foreign law is a question of fact and must be proved as such, but when after such proof is given the questions involved *Page 583 
depend upon the construction and effect of a statute or judicial opinion they are for the court and not questions of fact at all. (Bank of China, etc., v. Morse, 168 N.Y. 458, 470.)
On a trial of an issue of fact when the evidence furnished is conflicting or inconclusive the law of a foreign state may be a question for the jury although ordinarily when the evidence is all furnished it is the function of the judge to decide as to the law of a foreign state. (Ufford v. Spaulding, 156 Mass. 65;Hancock National Bank v. Ellis, 172 Mass. 39, 49.)
An allegation in a pleading of the law of a sister state is as we have stated an allegation of fact which is admitted by the demurrer. If the pleading sets forth in detail the statutes and decisions relied upon by the pleader, the question becomes one of law and should be determined as such by the court in deciding the demurrer. A demurrer, in other words, does not admit the interpretation placed by a pleader upon the statutes and decisions specifically referred to or incorporated in a pleading.
In Finney v. Guy (189 U.S. 335) there was before the court the state statutes together with a reference to the decisions of the state courts, and the pleader by making an averment of the law of the sister state in the form relied upon by him, submitted to the court the meaning of such statute and decisions. It was in that case held in substance that while a demurrer admitted the existence of the decisions and the statutes it did not necessarily admit the interpretation placed upon them by the pleader or the legal conclusion reached by him therefrom.
In Knickerbocker Trust Co. v. Iselin (185 N.Y. 54) the complaint alleged that by virtue of certain statutes of the state of Maryland enumerated as defined, construed, administered and enforced by the courts of said state, the defendant was personally and individually indebted to the plaintiff in an amount stated. The demurrer although admitting the pleading in the form in *Page 584 
which it was prepared permitted the court to determine the conclusion to be derived therefrom as a matter of law.
In this case the allegations of the defense under consideration are general and by such allegations the law of the states named is stated to be as in the defense alleged, and the statutes or judicial decisions upon which the allegations are based are not before the court from which a conclusion of law can be reached.
The orders should be reversed, without costs, and the defendants' motion to overrule the plaintiff's demurrer should be granted without costs, with leave to plaintiff to withdraw demurrer and leave the questions raised upon the pleadings for determination at the Trial Term, and the question certified should be answered in the affirmative.
HISCOCK, Ch. J., HOGAN, CARDOZO, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Orders reversed, etc.